DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Action is in response to the Response to Non-Final Rejection filed 01/11/2021. 
The status of the Claims is as follows:
Claims 1, 2, 4, 5, 8-10, 12, 14, and 16-20 have been amended;
Claim 15 has been cancelled;
Claims 1-14 and 16-20 are pending and have been examined. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 9, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Perl (US 20100316479) in view of ‘480  US 20100316480 and further in view of Laudet US 20140294554

Regarding Claim 1 Perl teaches a method for transferring products (G), to or from a product collection surface (7) of a product (G) processing line (Fig. 1), on which they can accumulate (par 24), in which method products (G) are stored on sheets (intermediate layer; par 27), the method comprising: 


a product (G) transfer step (par 24), during which products (G) are transferred between the collection surface (7) and the collection tray (4) with a single planar sweeping movement (par 24), while the collection sheet (intermediate layer; par 27) is held flush with the collection surface (7) where at par 24 Perl teaches that the products (G; pack layer) shifted from the conveyor (6) onto collection surface (7) via slide (8)  

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard or plastic material as taught by ‘480 since par 26 and Fig. 1 of ‘480 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 to be configured as a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Regarding Claim 2 the modified invention of Perl in view of ‘480 and Laudet teaches the invention as described above. Perl further teaches, an empty sheet (intermediate layer; par 27) transfer step (par 27), during which the collection sheet (intermediate layer; par 27), empty, is transferred between the collection surface (7) and the top of an empty tray stack (annotated Fig. 1) in an empty tray zone (15).

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard or plastic material as taught by ‘480 since par 26 and Fig. 1 of ‘480 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Regarding Claim 3 the modified invention of Perl in view of ‘480 and Laudet teaches the invention as described above. Perl further teaches the empty sheet (intermediate layer; par 27) transfer step comprises a step of bringing the empty collection sheet (intermediate layer; par 27) from the empty sheet stack (annotated Fig. 1) and a step of bringing the collection sheet (intermediate layer; par 27) from the empty sheet stack (annotated Fig. 1) to the collection surface (7). 

However Perl does not expressly teach a tray or transfer step comprises two successive steps including a step of bringing the empty collection tray to an intermediary zone, and a second step of bringing the collection tray from said intermediary zone to the collection surface. 



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the transferring step of Perl to include two successive steps of bringing the empty collection sheet to an intermediary zone and from an intermediary zone to the collection surface as taught by ‘480 since par 27, 39 and 60 of ‘480 suggests that such a modification provides an independent sheet delivery step for the purposes of improving the throughput and versatility of the method. 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard or plastic material as taught by ‘480 since par 26 and Fig. 1 of ‘480 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Regarding Claim 4 the modified invention of Perl in view of ‘480 and Laudet teaches the invention as described above. 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard or plastic material as taught by ‘480 since par 26 and Fig. 1 of ‘480 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 



Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Perl in view of ‘480 does not expressly teach a step of opening the collection tray, during which a lateral door of said tray is opened for allowing a later product movement through the corresponding aperture. 

Laudet teaches a method for transferring trays that includes a step of opening the collection tray (7) where at par. 193 Laudet discloses that the spacer panels (13) are set up which opens up lateral door (panels 11) , providing the tray with resistance to compression for the purposes of stabilizing a stack of trays. (par 147 and 194)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Perl in view of ‘480 to include a step of opening the collection 

Regarding Claim 5 the modified invention of Perl in view of ‘480 and Laudet teaches the invention as described above. Perl teaches a step of introducing products to a collection sheet (intermediate layer) at a collection surface in front of which it temporarily stays.

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. Perl in view of ‘480 does not expressly teach a step of closing the collection tray, after it has received products from the collection surface in front of which the collection tray temporarily stays. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Laudet also teaches a step of closing the collection tray (7) (par 195), after the collection tray (7) has received products (1) (reference B Fig. 8) from a collection surface (30), providing the tray with resistance to compression for the purposes of stabilizing a stack of trays. (par 147 and 194)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Perl in view of ‘480 to include a step of closing the collection tray as taught by Laudet since par 147 and 194 of Laudet suggests that such a modification provides the tray with resistance to compression for the purposes of stabilizing the stack of trays. 

Regarding Claim 6 the modified invention of Perl in view of ‘480 and Laudet teaches the invention as described above. Perl teaches sweeping transfer (par 27) from the collection surface (7) to the collection sheet (intermediate layer; par 27). 

However Perl in view of ‘480 does not expressly teach a step of closing the collection tray, after it has received products. While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Laudet also teaches a step of closing the collection tray (7) (par 195), after the collection tray (7) has received products (1). (reference B Fig. 8)



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Perl in view of ‘480 to include a step of closing the collection tray as taught by Laudet since par 147 and 194 of Laudet suggests that such a modification provides the tray with resistance to compression for the purposes of stabilizing the stack of trays. 

Regarding Claim 7 the modified invention of Perl in view of ‘480 and Laudet teaches the invention as described above. While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. 

As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

Perl does not expressly teach the empty tray opening step is performed before depositing it in the intermediary zone.



Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the transferring step of Perl to include two successive steps of bringing the empty collection tray to an intermediary zone and from an intermediary zone to the collection surface as taught by ‘480 since par 27, 39 and 60 of ‘480 suggests that such a modification provides an independent tray delivery step for the purposes of improving the throughput and versatility of the method.

However, Perl in view of ‘480 does not expressly teach the empty tray opening step is performed before depositing it in the intermediary zone. While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides 

Laudet also teaches a method for transferring trays that includes a step of opening the collection tray (7) where at par. 193 Laudet discloses that the spacer panels (13) are set up which opens up lateral door (panels 11), during which a lateral door (11) of said tray (7) is opened for allowing a later product (1) movement through the corresponding aperture (spaces on either side of spacer panels 13). Laudet further teaches the empty tray (7) opening step is performed before depositing it in an intermediary zone (annotated Fig. 9) providing the tray with resistance to compression for the purposes of stabilizing a stack of trays. (par 147 and 194)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Perl in view of ‘480 to include a step of opening the collection tray as taught by Laudet since par 147 and 194 of Laudet suggests that such a modification provides the tray with resistance to compression for the purposes of stabilizing the stack of trays. 

    PNG
    media_image1.png
    479
    786
    media_image1.png
    Greyscale

Regarding Claim 9 Perl in view of ‘480 and Laudet teaches the invention as described above. Perl further teaches a product stack (loaded pallet; par 27) transfer step, during which the at least one sheet (intermediate layer; par 27) stacked on a pallet (par 27) in the receiving zone 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides 


    PNG
    media_image2.png
    425
    665
    media_image2.png
    Greyscale


Regarding Claim 16 Perl in view of ‘480 and Laudet teaches the invention as described above. 
While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 



Laudet teaches a method for transferring trays that includes an intermediate layer configured as tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

Perl in view of ‘480 does not expressly teach a step of opening the collection tray, during which a lateral door of said tray is opened for allowing a later product movement through the corresponding aperture. 

Laudet teaches a method for transferring trays that includes a step of opening the collection tray (7) where at par. 193 Laudet discloses that the spacer panels (13) are set up which opens up lateral door (panels 11) , providing the tray with resistance to compression for the purposes of stabilizing a stack of trays. (par 147 and 194)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Perl in view of ‘480 to include a step of opening the collection 

Regarding Claim 17 the modified invention of Perl in view of ‘480 teaches the invention as described above. 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)



Perl in view of ‘480 does not expressly teach a step of opening the collection tray, during which a lateral door of said tray is opened for allowing a later product movement through the corresponding aperture. 

Laudet teaches a method for transferring trays that includes a step of opening the collection tray (7) where at par. 193 Laudet discloses that the spacer panels (13) are set up which opens up lateral door (panels 11), providing the tray with resistance to compression for the purposes of stabilizing a stack of trays. (par 147 and 194)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method of Perl in view of ‘480 to include a step of opening the collection tray as taught by Laudet since par 147 and 194 of Laudet suggests that such a modification provides the tray with resistance to compression for the purposes of stabilizing the stack of trays. 

Claims 8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perl (US 20100316479) in view of ‘480  US 20100316480 in view of Laudet US 20140294554 as applied to Claim 1 above and further, in view of Ward (US 20130213841).

Claim 8 Perl teaches the invention as described above. Perl further teaches sheets (intermediate layer; par 27) are stacked on a pallet (par 27) as a product stack (par 27) in the receiving zone (14). 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides 

However, Perl in view of ‘480 and Laudet does not expressly teach prior to moving them from the receiving zone, the method further comprising at least one strapping step during which a vertical strap is closed in loop onto the product stack (10) for stabilizing it.

Ward teaches a method for creating a pallet that includes a step of stacking trays (210) on a pallet (232) as a product stack (230) and further teaches during the pallet assembly, the method further comprising at least one strapping step (par 191-192) providing a stable product stack for the purpose of transporting product stack without the products falling or toppling over or the like when being transported (par 191-192).

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method for transferring products taught by Perl in view of ‘480 and Laudet to include a step of strapping as taught by Ward since par 191-192 of Ward suggests that such a modification provides a stable product stack for the purposes of transporting the product stack without the products falling or toppling over or the like when being transported. 

Regarding Claim 18 Perl in view of ‘480 and Laudet teaches the invention as described above. Perl further teaches sheets (intermediate layer; par 27) are stacked on a pallet (par 27) as a product stack (par 27) in the receiving zone (14).

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

However, Perl in view of ‘480 and Laudet does not expressly teach prior to moving them from the receiving zone, the method further comprising at least one strapping step during which a vertical strap is closed in loop onto the product stack (10) for stabilizing it. 

Ward teaches a method for creating a pallet that includes a step of stacking trays (210) on a pallet (232)  as a product stack (230) and further teaches during the pallet assembly, the method further comprising at least one strapping step (par 191-192) providing a stable product stack for the purpose of transporting product stack without the products falling or toppling over or the like when being transported. (par 191-192)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method for transferring products taught by Perl in view of ‘480 and Laudet to include a step of strapping as taught by Ward since par 191-192 of Ward suggests that such a modification provides a stable product stack for the purposes of transporting the product stack without the products falling or toppling over or the like when being transported. 

Regarding Claim 19 Perl in view of ‘480 teaches the invention as described above. Perl further teaches sheets (intermediate layer; par 27) are stacked on a pallet (par 27) as a product stack (par 27) in the receiving zone (14). 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps as claimed using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

However, Perl in view of ‘480 and Laudet does not expressly teach prior to moving them from the receiving zone, the method further comprising at least one strapping step during which a vertical strap is closed in loop onto the product stack (10) for stabilizing it. 

Ward teaches a method for creating a pallet that includes a step of stacking trays (210) on a pallet (232)  as a product stack (230) and further teaches during the pallet assembly, the method further comprising at least one strapping step (par 191-192) providing a stable product stack for the purpose of transporting product stack without the products falling or toppling over or the like when being transported. (par 191-192)



Regarding Claim 20 Perl in view of ‘480 and Laudet teaches the invention as described above. Perl further teaches trays (intermediate layer; par 27) are stacked on a pallet (par 27) as a product stack (par 27) in the receiving zone (14).

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘480 drawn to the same inventor, intermediate layer (19) is disclosed as a cardboard or plastic material (par 26) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘480 since par 26 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or plastic material. 

While Perl in view of ‘480 teaches the steps claimed as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘480 does not disclose the claimed method steps performed using a tray. 

Laudet teaches a method for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘480 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products. 

However, Perl in view of ‘480 and Laudet does not expressly teach prior to moving them from the receiving zone, the method further comprising at least one strapping step during which a vertical strap is closed in loop onto the product stack (10) for stabilizing it. 

Ward teaches a method for creating a pallet that includes a step of stacking trays (210) on a pallet (232)  as a product stack (230) and further teaches during the pallet assembly, the method further comprising at least one strapping step (par 191-192) providing a stable product stack for the purpose of transporting product stack without the products falling or toppling over or the like when being transported. (par 191-192)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the method for transferring products taught by Perl to include a step of strapping as taught by Ward since par 191-192 of Ward suggests that such a modification provides a stable product stack for the purposes of transporting the product stack without the products falling or toppling over or the like when being transported. 


Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Perl (US 20100316479) in view of Perl (US 20100129188; ‘188) and further in view of Laudet US 20140294554.

Regarding Claim 10 Perl teaches a transfer unit (annotated Fig. 1) for transferring products (G) to or from a collection surface (7) of a processing line (Fig. 1), on which they can accumulate (par 24), said unit (annotated Fig. 1) comprising 
a receiving zone (14) for receiving sheets (intermediate layer; par 27), where a sheet (intermediate layer; par 27) conveying means (intermediate layer conveyor; par 26) is provided, 
further comprising a first actuator (10) for transferring a collection sheets (intermediate layer; par 27) between the receiving zone (14) and in front of the collection surface (7), 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘188 since par 2 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or paper material. 

Perl teaches that a stop bar (8) centers the products (G) and can be controlled to be traversed possibly supports the shifting of the centered pack layer laterally. 



‘188 teaches a transfer unit (Fig. 1) that includes a collection sheet (13) and a collection surface (annotated Fig. 1). ‘188 further teaches an actuator (4, 5) for transferring products (10) with a sweep movement between the collection surface (annotated Fig. 1) and the collection sheet (13) while it faces said collection surface (annotated Fig. 1) providing a pushing device for the purposes of pushing the products (10) onto the collection sheet within the transport device. (par 42)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the stop bar of Perl to include operating the stop bar with a sweep movement between the collection surface and the collection tray as taught by ‘188 since par 42 of ‘188 suggests that such a modification provides a pushing device for the purposes of pushing the products onto the collection tray within the transport device. 

While Perl in view of ‘188 teaches the claimed limitations as described above using an intermediate layer (sheet of cardboard or plastic material), Perl in view of ‘188 does not disclose the claimed tray. 

Laudet teaches a transfer unit for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)



Regarding Claim 11 the modified invention of Perl in view of ‘188 and Laudet teaches the invention as described above. Perl teaches that a stop bar (8) centers the products (G) and can be controlled to be traversed possibly supports the shifting of the centered pack layer laterally. 

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of paper material as taught by ‘188 since par 2 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or paper material. 


However, Perl does not specifically teach that the stop bar transfers products with a sweep movement between the collection surface and the collection tray.

‘188 drawn to the same inventor teaches a transfer unit (Fig. 1) that includes a collection sheet (13) and a collection surface (annotated Fig. 1). ‘188 further teaches an actuator (4, 5) for 
‘188 teaches the actuator (4, 5) works as a pusher moved along a linear sweeping direction (par 42; Fig. 1) providing a pushing device for the purposes of pushing the products (10) onto the collection sheet within the transport device. (par 42)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the stop bar of Perl to include operating the stop bar with a sweep movement between the collection surface and the collection tray as taught by ‘188 since par 42 of ‘188 suggests that such a modification provides a pushing device for the purposes of pushing the products onto the collection sheet within the transport device. 

While Perl in view of ‘188 teaches the claimed limitations as described above, using an intermediate layer (sheet of cardboard material), Perl in view of ‘188 does not disclose the claimed tray. 

Laudet teaches a transfer unit for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘188 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products.


    PNG
    media_image3.png
    379
    463
    media_image3.png
    Greyscale


Regarding Claim 12 the modified invention of Perl in view of ‘188 and Laudet teaches the invention as described above. Perl further teaches an empty sheet zone (15), where an empty sheet (intermediate layer; par 27) can be taken from the top of an empty sheet stack (annotated Fig. 1) located therein and brought in front of the collection surface (7) for being loaded with products (G), the first actuator (10) contributing to transferring the empty sheet (intermediate layer; par 27) between the empty sheet zone (15) and the collection surface (7).

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘188 since par 2 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or paper material. 

While Perl in view of ‘188 teaches the claimed limitations as described above, using an intermediate layer (sheet of cardboard material), Perl in view of ‘188 does not disclose the claimed tray. 

Laudet teaches a transfer unit for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘188 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products.

Regarding Claim 13 the modified invention of Perl in view of ‘188 and Laudet teaches the invention as described above. Perl teaches the collection surface (7) and an empty sheet zone (15).

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)



Perl does not expressly teach the collection surface is at an upper deck, above the empty tray zone. 

‘188 teaches a collection surface (annotated Fig. 1) is an upper deck above the empty sheet zone (annotated Fig. 2) for the purposes of providing a compact configuration of the apparatus for supplying the empty sheets for the purposes of improving the efficiency of the transfer unit. (par 44)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the transferring unit configuration taught by Perl to include the collection surface at an upper deck above the empty sheet zone as taught by ‘188 since par 44 of ‘188 suggests that such a modification would provide a compact configuration of the apparatus for supplying the empty sheets for the purposes of improving the efficiency of the transfer unit.

While Perl in view of ‘188 teaches the claimed limitations as described above, using an intermediate layer (sheet of cardboard material), Perl in view of ‘188 does not disclose the claimed tray. 

Laudet teaches a transfer unit for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the 

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the intermediate layer of Perl in view of ‘188 with a tray formed by expanding a blank as taught by Laudet since par 20 of Laudet suggests that such a modification provides structure to intermediate layers for the purposes of stabilizing the transporting and storing of products.

Regarding Claim 14 the modified invention of Perl in view of ‘188 and Laudet teaches the invention as described above. Perl teaches the collection surface (7) and an empty tray zone (15).

While Perl discloses an intermediate layer, the disclosure of Perl does not distinctly describe the structure of the intermediate layer. As can be seen in ‘188 drawn to the same inventor, intermediate layer (13) is disclosed as a cardboard or paper material (par 2) and a flat sheet (Fig. 1)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to configure the intermediate layers of Perl as flat sheets of cardboard of plastic material as taught by ‘188 since par 2 and Fig. 1 discloses that an intermediate layer is known in the art as a flat sheet of cardboard or paper material. 


However Perl does not expressly teach the collection surface is at an upper deck, above the empty tray zone and further doesn’t teach an intermediary zone and a third actuator for 

‘188 teaches a collection surface (annotated Fig. 1) is an upper deck above the empty tray zone (annotated Fig. 2) and ‘188 further teaches an intermediary zone (annotated Fig. 2) and an actuator (conveyor 17; Fig. 1) for transferring the empty tray (13) between the empty tray zone (annotated Fig. 2) and the intermediary zone (annotated Fig. 1) a first actuator (2) transferring the empty tray (13) between the intermediary zone (annotated Fig. 1) and the collection surface (annotated Fig. 1) for the purposes of providing a compact configuration for supplying the empty trays for the purposes of improving the efficiency of the transfer unit. (par 44-46)

Therefore it would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the transferring unit of Perl to include an intermediary zone and a third actuator to transfer an empty tray from the empty tray zone to an intermediary zone as taught by ‘188 since par 44-46 suggests that such a modification provide a compact configuration of the apparatus for supplying the empty trays for the purposes of improving the efficiency of the transfer unit. 

While Perl in view of ‘188 teaches the claimed limitations as described above, using an intermediate layer (sheet of cardboard material), Perl in view of ‘188 does not disclose the claimed tray. 

Laudet teaches a transfer unit for transferring trays that includes an intermediate layer configured as a tray (par 4, 6) formed by expanding a sheet of cardboard material providing structure to the intermediate layers for the purposes of stabilizing the transporting and storing of products. (par 20)

.


    PNG
    media_image4.png
    878
    677
    media_image4.png
    Greyscale

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.
Applicant’s Argument: Perl does not teach “products are transferred using a single planar sweeping motion” 
Examiner’s Response: At par 24 Perl teaches that the products (G; pack layer) shifted from the conveyor (6) onto collection surface (7) via slide (8). Since Perl described the motion as “shifting” 

Applicant’s Argument: One of ordinary skill in the art would not consider the teachings of Perl since Perl relates to the packaging of several products together into boxes and to the palletizing process that follows the packing step and does not teach storage of products on trays. 
Examiner’s Response: In response to Applicant's argument that Perl is nonanalogous art, it has been held that the determination that a reference is from a nonanalogous art is twofold. First, we decide if the reference is within the field of the inventor's endeavor.  If it is not, we proceed to determine whether the reference is reasonably pertinent to the particular problem with which the inventor was involved.  MPEP2141.01(a) In this case, Perl is within the field of the inventor’s endeavor since both Perl and the instant application are concerned with handling products. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944.  The examiner can normally be reached on 4 pm - 11:59 pm Monday - Friday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731